Citation Nr: 1810047	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  17-46 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a reduced monthly apportionment amount for the Veteran's helpless child, currently set at $700 a month.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Z., Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO), which awarded a $700/month apportionment amount to the Veteran's helpless child.  The Veteran appealed such determination, but later sought to withdraw his appeal on the basis that the RO was reconsidering their determination as it was based on inaccurate financial information for the Veteran.  January 2018 correspondence from the RO indicates that they have indeed proposed to reduce the apportionment amount.  

The Board notes that a claim for apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2017); see also 38 C.F.R. §§ 20.500 -20.504, 20.713.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a statement received in December 2017, and prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, in a statement received in December 2017, the appellant stated that he wished to withdraw his appeal.  Therefore, as the appellant has withdrawn his appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


